Citation Nr: 0825795	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954, and from May 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for residuals of frostbite of the feet and for a 
total rating based on individual unemployability due to 
service-connected disability.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning frostbite of the feet.

2.  Residuals of frostbite of the feet have not been 
demonstrated following the veteran's discharge from service. 


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The veteran 
was advised of the evidence needed to establish a disability 
rating and an effective date in April 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post-service private and VA medical 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran asserts 
that he was exposed to extremely cold conditions while 
serving in Korea.  

VA outpatient treatment records disclose that the veteran was 
referred to the cardiovascular clinic in December 1992 for 
what seemed to be both vascular and arterial insufficiency.  
It was indicated that he had been treated for frostbite in 
Korea in the 1950's.  When he was seen in the cardiovascular 
clinic later that month, the veteran related that he had pain 
in both legs, especially at night.  He also stated that his 
legs were cold, and had been for three to four years.  
Possible peripheral neuropathy was noted.  The veteran was 
hospitalized by the VA for unrelated complaints from May to 
June 1995.   The pertinent diagnosis was peripheral vascular 
disease.  Pitting edema of both feet and ankles was reported 
at a VA outpatient treatment clinic in September 1996.  The 
diagnosis was peripheral vascular disease.  On private 
hospitalization in November 2004, the veteran had 2+ distal 
pulses with trace edema appreciated.  The assessment was deep 
venous thrombosis prophylaxis.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings concerning frostbite or any cold injury.  The lower 
extremities and vascular system were evaluated as normal on 
separation examinations in March 1954 and July 1956.  The 
initial indication of any complaints referable to the lower 
extremities was when he was hospitalized by the VA in March 
1978.  At that time, the veteran complained of weakness in 
the lower extremities and a tingling sensation.  It was 
concluded, given his long history of alcohol abuse, that it 
was very likely that the problems in his legs were due to 
peripheral neuropathy secondary to chronic alcoholism.  

As noted above, the veteran was seen in a VA cardiovascular 
clinic in December 1992.  There was no evidence of 
superficial venous insufficiency.  The impressions were 
normal arterial circulation to the legs and possible 
peripheral neuropathy.

When hospitalized by the VA for unrelated complaints in 
August 1994, he reported pain in his lower leg.  It was 
reported that the veteran had been told that his poor 
circulation was secondary to alcoholism.  Private medical 
records show that from January 2005 to February 2006, 
examinations of the lower extremities were normal, and no 
edema was reported.

The fact remains that there is no competent medical evidence 
linking any current disability of the lower extremities to 
service.  The only evidence supporting that claim consists of 
the veteran's allegations.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, medical 
evidence fails to establish that the veteran had any 
complaints pertaining to the lower extremities during service 
or for many years thereafter.  It has been noted on several 
occasions that the problems the veteran experiences in his 
lower extremities are associated with his consumption of 
alcohol.  There has been no suggestion that any lower 
extremity abnormal is related to exposure to cold in Korea.  

The Board notes that a VA examination has not been scheduled 
with respect to this issue.  However, in the absence of 
evidence of the claimed disability in service or for many 
years thereafter, as well as evidence attributing any extant 
disability to nonservice-connected causes, an opinion or 
examination is not necessary to decide this case.  38 C.F.R. 
§ 3.159(c)(4). 

The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding the 
existence and onset of his disability.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of frostbite of the 
feet.


ORDER

Service connection for residuals of frostbite of the feet is 
denied.




REMAND

The veteran has been granted service connection for tinea 
versicolor, evaluated as 60 percent disabling; post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
residuals of an injury to the left thumb, evaluated as 10 
percent disabling; and for abdominal cicatrix, evaluated as 
noncompensable.  The combined schedular evaluation is 80 
percent.

The record discloses that the veteran has work experience in 
a textile plant and that he last worked in 1989.  He 
completed three years of schooling.  

The veteran was afforded a psychiatric examination by the VA 
in December 2004.  The examiner opined that the veteran's 
level of disability was total, but indicated that much of the 
disability was related to medical illness and alcohol 
problems.  An opinion on the extent to which the PTSD 
symptoms impact his ability to obtain or maintain employment, 
without regard to his age or nonservice connected 
disabilities including chronic obstructive pulmonary disease, 
congestive heart failure, and coronary artery disease has not 
been provided.  Thus, a VA examination is needed.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2005.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran.  Current VA 
mental health records dating since April 
2006 should also be obtained

2.  The veteran should then be afforded a 
VA psychiatric examination, to determine 
the nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the 
veteran's service-connected PTSD affect 
his social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning score for the 
service-connected PTSD, and should 
provide an opinion as to the extent to 
which the veteran's PTSD symptoms, 
without regard to age or nonservice 
connected disability, would impact the 
veteran's ability to obtain or maintain 
gainful employment.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


